      Case 5:16-cv-00238 Document 195 Filed on 05/22/19 in TXSD Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

MARIO A. VELAZQUEZ                              §
                                                §
v.                                              §
                                                §
RUBEN DE LA ROSA MARTINEZ D/B/A                 §
CRUCES INTERNACIONALES                          §        CIVIL ACTION NO. 5:16-cv-00238
MARTINEZ AND JUAN ALFONSO                       §
ALVARADO AMADOR                                 §
                                                §
v.                                              §
                                                §
BENTELER AUTOMOTIVE - MEXICO                    §
AND BENTELER AUTOMOTIVE                         §
CORPORATION                                     §

                BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT

        Defendants/Third-Party Plaintiffs, Benteler Automotive Corporation (“Benteler”) and

 Benteler de Mexico S.A. de C.V. Mexico/Puebla (“Benteler-Mexico”) (collectively “Benteler

 Defendants” or “Third-Party Plaintiffs”) file this Third-Party Complaint against the parties

 identified in Plaintiff’s Third Amended Complaint: Allied Plastics, Inc. (“Allied Plastics”),

 Forming Technologies, LLC (“Forming Tech”), and Packaging Concepts & Design, LLC

 (“PC&D”), and would respectfully show the Court as follows:

                                            A. Parties

        1.     Plaintiff, Mario A. Velazquez (“Velazquez” or “Plaintiff”) is an individual

 resident of Laredo, Webb County, Texas.

        2.     Defendant/Third-Party Plaintiff, Benteler, is a foreign corporation organized

 under the law of the State of Delaware, who has appeared and answered herein.

        3.     Defendant/Third-Party Plaintiff, Benteler-Mexico, is a foreign entity who has

 answered and appeared herein.
     Case 5:16-cv-00238 Document 195 Filed on 05/22/19 in TXSD Page 2 of 7




       4.      Third-Party Defendant, Allied Plastics is a corporation organized under the laws

of the State of Wisconsin, with its principal place of business in the State of Wisconsin. Allied

Plastics may be served with process by serving its registered agent, Timothy A Neal, at 150 Holy

Hill Rd., Twin Lakes, WI 53181.

       5.      Third-Party Defendant, Forming Tech is a corporation organized under the laws

of the State of Michigan, with its principal place of business in the State of Michigan. Forming

Tech may be served with process by serving its registered agent, David Hembree, at 1885 E

Laketon Avenue, Muskegon, MI 49442.

       6.      Third-Party Defendant, PC&D is a corporation organized under the laws of the

State of Michigan, with its principal place of business in the State of Michigan. PC&D may be

served with process by serving its registered agent, Richard Kaspers, at 234 E Maple Road, Troy,

MI 48083.

                                            B. Jurisdiction

       7.      This Court acquired jurisdiction under 28 U.S.C. § 1332(a)(1) because Plaintiff

and Defendants/Third-Party Plaintiffs are citizens of different states and the amount in

controversy exceeds $75,000, excluding interest and costs.


                                               C. Venue

       8.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to this claim occurred in this district and the Webb

County, Texas district court within which this lawsuit was originally filed is within this district.


                                       D. Factual Background

       9.      This lawsuit arises out of an incident that occurred on June 6, 2015 at the World

Trade Bridge port of entry in Laredo, Webb County, Texas. At that time, Plaintiff, was an officer
     Case 5:16-cv-00238 Document 195 Filed on 05/22/19 in TXSD Page 3 of 7




employed by U.S. Customs and Border Protection. Plaintiff alleges his primary duties and/or

responsibilities included regulatory inspections of commercial shipments and/or cargo being

imported into the United States.

       10.     It is alleged by Plaintiff that Allied Plastics, Forming Tech, and PC&D designed,

constructed, manufactured, and marketed the shipping containers that ultimately caused or

contributed to Plaintiff’s injuries. See Plaintiff’s Third Amended Complaint, at ¶16. It is further

alleged that during the inspection, a pallet of the cargo being transported fell on Plaintiff, thereby

causing him injuries.

       11.     Plaintiff originally filed suit against the Benteler Defendants/Third-Party

Plaintiffs in negligence and is seeking damages for the injuries he alleges were proximately

caused by the Benteler Defendants/Third-Party Plaintiffs. The Benteler Defendants/Third-Party

Plaintiffs have filed their Original Answer and Amended Answers to Plaintiff’s Complaints. In

their answer, the Benteler Defendants/Third-Party Plaintiffs asserted that they would not be

liable for the acts, omissions, or conduct of other persons or entities for which they had no

control, including Plaintiff and third parties. Further, the Benteler Defendants/Third-Party

Plaintiffs asserted that Plaintiff’s alleged damages, if any, were proximately caused by the acts,

omissions, or breaches of other persons and entities, including Plaintiff and said acts, omissions,

or breaches were intervening and superseding causes of Plaintiff’s damages.

       12.     Subsequently, in Plaintiff’s Third Amended Complaint, Plaintiff makes the new

following new factual allegations:

       To that end, Benteler Automotive, with Benteler Mexico, enlisted the assistance
       of Allied Plastics, Inc., Forming Technologies, LLC and Packaging Concepts &
       Design, LLC in the design, construction, manufacture and marketing of these
       shipping containers. Each, therefore, were sellers and manufacturers per §
       82.001(3) and (4) definitions, TCPRC. Through a number of months of work, the
       shipping containers were so designed and constructed/manufactured and put into
      Case 5:16-cv-00238 Document 195 Filed on 05/22/19 in TXSD Page 4 of 7




        the stream of commerce. Each of these three companies along with both Benteler
        Defendants were involved in placing these shipping containers into the stream of
        commerce - the anticipated and actual flow of these shipping containers from
        design and construction/manufacture to distribution, installation of other products
        (the subject BMW auto parts) and use through the purchase, sale, exchange and
        transportation of goods, commodities and other products, including the BMW
        auto parts of the type and those actually involved herein. . . .1

        The primary forces acting on the subject trailer during transportation include
        vertical shocks caused by rough roads, bridge crossings and other surface
        irregularities along with secondary forces including longitudinal shocks caused by
        impacts against loading docks, coupling impacts, braking and accelerations. The
        rear of loaded trailers experience the highest vertical and longitudinal
        accelerations of the trailer during transit. The prevention of such risks and dangers
        is exactly what the utility of these subject termos and the subject interlocking
        longitudinal support projections and channels themselves should provide. These
        issues were not account for or addressed sufficiently or at all by the sellers and
        manufacturers during the design, construction/manufacture and marketing of the
        termos. . . .2

        The interlocking support projections and channels of the subject termos were to
        have design specifications, the intent of which were to provide stability from
        slippage/shifting when triple stacked in trailers with side-by-side columns for over
        the road land based trucking operations- whether the slippage or shifting was
        laterally (left or right) or longitudinally (frontward or rearward). However, the
        subject termos did not have and failed to have such to provide this stability.3

        13.      Based on the above allegations in conjunction with the remaining allegations in

paragraphs 6 through 43 of Plaintiff’s Third Amended Complaint, Plaintiff brought new claims

against the Benteler Defendants/Third-Party Plaintiffs for Strict Products Liability.4 More

specifically, Plaintiff brought claims alleging that the “termos” were defectively designed,

defectively marketed by providing insufficient/inadequate instructions and warnings, and

defectively marketed by failing to provide sufficient and adequate instructions and warnings.5

        14.      The Benteler Defendants/Third-Party Plaintiffs did not design, construct,

manufacture, or market the shipping containers or “termos” made the basis of this suit. These
1
  Plaintiff’s Third Amended Petition, Doc. No. 192, at ¶17.
2
  See id. at ¶27.
3
  See id. at ¶32.
4
  See id. at 15.
5
  See id. at 15–29.
        Case 5:16-cv-00238 Document 195 Filed on 05/22/19 in TXSD Page 5 of 7




actions, as revealed through discovery in this matter were all conducted by Allied Plastics,

Forming Tech, and PC&D. More specifically, corporate representatives for Allied Plastics,

Forming Tech, and PC&D have testified that they designed, manufactured, and/or marketed the

subject “termos” that are the basis of Plaintiff’s products liability claims against the Benteler

Defendants/Third-Party Plaintiffs. Based on Plaintiff’s allegations and the testimony of Allied

Plastics, Forming Tech, and PC&D, third-party defendants are properly liable to the Benteler

Defendants/Third-Party Plaintiffs under Texas Civ. Prac. & Rem. Code Chapter 82 for defense

and indemnity as the manufacturer of the shipping containers or “termos” made the basis of this

suit.

                     E. Count - Products Liability Defense and Indemnity

         15.   Third-Party Defendants, Allied Plastics, Forming Tech, and PC&D are liable to

the Benteler Defendants/Third-Party Plaintiffs under Tex. Civ. Prac. & Rem. Code Chapter 82

for defense and indemnity of Plaintiff’s claims against the Benteler Defendants in products

liability.

         16.   Chapter 82 of the Texas Civil Practice and Remedies code provides that “a

manufacturer shall indemnify and hold harmless a seller against loss arising out of a products

liability action, except for any loss caused by the seller’s negligence, internal misconduct, or

other act or omission, such as negligently modifying or altering the product, for which seller is

independently liable.” See Civ. Prac. & Rem. Code § 82.002.

         17.   Allied Plastics, Forming Tech, and PC&D are the “manufacturer” as defined by

Tex. Civ. Prac. & Rem. Code chapter 82 and as corroborated by their deposition testimony.

Specifically, Allied Plastics, Forming Tech, and PC&D designed, formulated, constructed, built,

fabricated, produced, compounded, processed and/or assembled the tray pack, dunnage, or

“termos” at issue in this lawsuit and that are the basis of Plaintiff’s products liability claims
     Case 5:16-cv-00238 Document 195 Filed on 05/22/19 in TXSD Page 6 of 7




against the Benteler Defendants/Third-Party Plaintiffs. The Benteler Defendants ordered the

“termos” from Allied Plastics, Forming Tech, and PC&D to serve as the packaging for the

Benteler      Defendants/Third-Party   Plaintiffs   own   manufactured     parts.   The   Benteler

Defendants/Third-Party Plaintiffs are a “seller” of the “termos” as defined by chapter 82 of the

Texas Civil Practice and Remedies Code. The Benteler Defendants/Third-Party Plaintiffs did not

modify or alter the product in question, the “termos”, in any way.

        18.      In Plaintiff’s Third Amended Complaint, Plaintiff alleges that the “termos”

designed and manufactured by Allied Plastics, Forming Tech, and PC&D were defectively

designed, manufactured, and inadequate warnings were provided. Plaintiff further alleges that

these acts or omissions resulted in the incident causing Plaintiff’s injuries that are the basis of

this lawsuit.

        19.      Allied Plastics, Forming Tech, and PC&D manufactured the subject “termos” and

therefore owe a duty to indemnify the Benteler Defendants/Third-Party Plaintiffs under chapter

82 of the Texas Civil Practice & Remedies Code.

                                              F. Prayer

        20.      For these reasons, Defendants/Third-Party Plaintiffs Benteler Automotive

Corporation and Benteler de Mexico S.A. de C.V. Mexico/Puebla ask for judgment against

Third-Party Defendants Allied Plastics, Inc., Forming Technologies, LLC, and Packaging

Concepts & Design, LLC, and for all other relief the Court deems appropriate.


                                              Respectfully submitted,

                                             /s/ Eddy De Los Santos
                                             Eddy De Los Santos
                                             State Bar No. 24040790
                                             Federal I.D. 602417
                                             Katriel C. Statman
                                             State Bar No. 24093197
Case 5:16-cv-00238 Document 195 Filed on 05/22/19 in TXSD Page 7 of 7




                              Federal I.D. No. 2513924
                              BAKER, DONELSON, BEARMAN,
                              CALDWELL & BERKOWTIZ, P.C.
                              1301 McKinney Street, Suite 3700
                              Houston, Texas 77010
                              Telephone: (713) 650-9700
                              Facsimile: (713) 650-9701
                              edelossantos@bakerdonelson.com
                              kstatman@bakerdonelson.com
                              Attorneys for Defendant,
                              Benteler de Mexico S.A. de C.V. Mexico / Puebla

                             AND -

                               /s/ Christopher C. Peterson
                               Christopher C. Peterson
                               State Bar No. 00798430
                               Federal I.D. No. 21184
                               cpeterson@lopezpeterson.com
                               Joe Maldonado, Jr.
                               State Bar No. 24039474
                               Federal I.D. No. 585593
                               jmaldonado@lopezpeterson.com
                               LOPEZ PETERSON, PLLC
                               101 W. Hillside, Suite 1
                               Laredo, Texas 78041
                               Telephone: (956) 718-2134
                               Facsimile: (956) 718-2045

                               Attorney for Defendant,
                               Benteler Automotive Corporation
